Citation Nr: 0921022	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-36 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.
 
2.  Entitlement to service connection for a left ankle 
disability. 

3.  Entitlement to service connection for a left arm 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to 
December 1978; from September 1990 to August 1991; and from 
February 2003 to March 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, denied entitlement to 
service connection for left arm tingling, a right ankle 
condition, and a left ankle condition.  

A May 2007 rating decision granted the Veteran service 
connection for hearing loss of the left ear.  A May 2007 
supplemental statement of the case (SSOC) continued the 
denial of the Veteran's claim for service connection for 
hearing loss of his right ear.  At a December 2007 Board 
hearing, the Veteran withdraw his claim for hearing loss of 
the right ear.  A transcript of the hearing is of record.  
See 38 C.F.R. § 20.204.  A February 2008 rating decision 
granted the Veteran service connection for chronic 
obstructive pulmonary disease (COPD).  The claims for service 
connection for hearing loss of the right ear and COPD are no 
longer on appeal.

In January 2008 the Board remanded the Veteran's current 
claims for additional development.  

The issues have been recharacterized to comport with the 
medical evidence of record.

The issues of entitlement to service connection for left 
ankle and left arm disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Resolving all doubt in favor of the Veteran, the competent 
evidence shows a relationship between the current right ankle 
disability and service.


CONCLUSION OF LAW

A right ankle disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2008);  38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for a right ankle 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from the 
grant of service connection.  See, Bernard v. Brown, 4 Vet. 
App. 384. 393 (1993).

Analysis

The Veteran seeks service connection for a right ankle 
disability.  He claims that the problems with his ankles 
began while in service in 1975.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present right ankle disability.  The 
Veteran's September 2003 service retirement examination notes 
that the Veteran has a decreased range of motion in both of 
his ankles.  A VA examination was conducted in August 2004, 
and a diagnosis of right ankle strain was given.  A second VA 
examination was conducted in October 2006, and a diagnosis of 
bilateral ankle strain was given.  A third VA examination was 
conducted in October 2008, and a diagnosis of right ankle 
osteoarthritis was given.  It was also noted that the Veteran 
had a chronic right ankle sprain.   

Service treatment records (STRs) dated in March 1974 note 
that the Veteran was treated for an incident in which he fell 
and twisted his right ankle.  The treating clinician noted 
swelling and erythemia and that the Veteran sprained his 
ankle.  After conducting x-rays he concluded that there was 
no fracture.  

As the record shows a current right ankle disability and 
treatment for the right ankle during service, the 
determinative issue is whether these are related.

A VA examination was conducted in October 2008.  The examiner 
noted that the Veteran's claim file was reviewed, and that 
the Veteran reported that his right ankle has hurt since 
1975.  Following a physical examination, the examiner opined 
that the Veteran's right ankle chronic sprain is at least as 
likely as not caused by or a result of his service ankle 
injury in 1975.  The examiner noted that the rationale for 
his opinion was that because the Veteran had a history of 
right ankle problems dating back to his service records in 
the 1970s, it is at least as likely as not that he continues 
to have the same problem now.  

The VA examiner clearly indicated that it is his medical 
opinion that the Veteran's current right ankle disability is 
related to service.  Despite the RO's finding in its February 
2009 SSOC that the examiner based his opinion solely on the 
Veteran's recitation of his own history of right ankle 
problems dating back to the 1970s, it is clear that the 
examiner, in fact, based his opinion on a review of the 
Veteran's STRs, which clearly note treatment for the 
Veteran's right ankle during service.  A competent medical 
expert makes this opinion and neither the Board nor the 
Regional Office is free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  There is no medical evidence to the 
contrary. 

At the very least, the evidence of record is in equipoise and 
any doubt is resolved in the Veteran's favor.  Service 
connection for a right ankle disability is warranted.


ORDER

Entitlement to service connection for a right ankle 
disability is granted, subject to the rules and payment of 
monetary benefits.


REMAND

The Veteran seeks service connection for left ankle and left 
arm disabilities.  He has alternatively contended that his 
left ankle disability began in the 1970s and 2003, and his 
representative contends that the Veteran's ankle and left arm 
conditions could be caused by fibromyalgia based on an 
unknown exposure during the Veteran's foreign service during 
the Persian Gulf War. 

In January 2008 the Board remanded the Veteran's current 
claims for VA examinations and opinions regarding the nature 
and etiology of his claimed disabilities.

In regard to the claimed left ankle disability, a VA 
examination was conducted in October 2008.  The examiner 
diagnosed the Veteran's left ankle with posterior tibial 
tendonitis.  The examiner noted that in previous VA 
examinations the Veteran reported that his left ankle pain 
began in 2003, and now he says it began in the 1970s.  The 
examiner noted that he cannot resolve the issue of whether 
the Veteran's current left ankle disability is related to 
service without resorting to mere speculation.  His rationale 
for this conclusion was that the Veteran has given 
inconsistent stories as to when his left ankle pain began.  
The examiner noted that as there is no objective evidence, he 
would have to resort to mere speculation to guess when the 
problem began and whether it is service related.  

In the instructional paragraphs of the January 2008 Board 
remand, it was noted that the claim folder must be made 
available to the examiner for review in conjunction with the 
examination.  The examiner indicated that he did review the 
Veteran's claim file; however the examiner did not discuss 
the Veteran's September 2003 service retirement examination, 
which notes that the Veteran had a decreased range of motion 
in both of his ankles.  A medical opinion based on an 
inaccurate factual premise is not probative.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Thus, because the examiner 
based his opinion that he could not address whether the 
Veteran's left ankle tendonitis was related to service 
without resorting to mere speculation on the basis that there 
is no evidence of a left ankle injury or condition during 
service, the Board finds that this opinion is of no probative 
value.  The Board further notes that, whether left ankle 
problems first began in the 1970s or in 2003, they apparently 
began in service; and the determinative issue is whether the 
current left ankle disability is related to the limitation of 
motion shown in the September 2003 retirement examination.  

In regard to the claimed left arm disability, in the 
instructional paragraphs of the January 2008 Board remand it 
was noted that if the examiner did not make a diagnosis 
related to the Veteran's left arm, or if he found that the 
Veteran's left arm disability was not related to service, he 
should state whether the Veteran's complaints manifest a 
chronic qualifying disability involving his left arm and 
whether it is at least as likely as not that any such chronic 
disability resulted from an undiagnosed illness or 
fibromyalgia.  A VA examination was conducted in October 
2008, and the examiner noted that the Veteran had no 
objective findings associated with his left arm, but that he 
did have left arm numbness.  The examiner noted as there is 
no diagnosis, no medical opinion is given as to whether it is 
related to service.  Thus, because the examiner did not state 
whether the Veteran's undiagnosed complaints, to include 
numbness, manifest a chronic qualifying disability involving 
his left arm, and whether it is at least as likely as not 
that any such chronic disability resulted from an undiagnosed 
illness or fibromyalgia, the Board's remand orders have not 
been accomplished.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  A 
second remand is therefore necessary.  38 C.F.R. § 19.9.

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination(s) and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed left ankle and 
left arm disabilities.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's left ankle disability is related 
to any period of service, and an opinion 
whether the Veteran's complaints 
concerning his left arm manifest a chronic 
qualifying disability and, if so, whether 
it is at least as likely as not that any 
such chronic disability resulted from an 
undiagnosed illness or fibromyalgia.

The claim folder must be made available to 
the examiner for review in conjunction 
with this examination.  Regarding the 
examiner's opinion concerning the 
Veteran's left ankle disability, the 
examiner must note and specifically 
address the Veteran's September 2003 
service retirement examination, which 
notes that he had a decreased range of 
motion in his left ankle.  The examiner 
must provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


